DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 11 April 2022, filed 8 July 2022, with respect to Claim Rejections under 35 USC §112 have been fully considered and are persuasive.  The Claim Rejections under 35 USC §112 of Claim 2 has been withdrawn. 

Applicant’s arguments, see Response to Office Action mailed 11 April 2022, filed 8 July 2022, with respect to the rejection(s) of claim(s) 1-4 and 6-13 under 35 USC §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Venetianer et al. (US 2013/0184592 A1) and DeAngelis et al. (US 9848172 B2).

Applicant’s cancellation of Claim 5 renders all rejections of that claim moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "a controlled camera" in line 2.  It is unclear is this is the “specific camera” controlled in claim 1, line 11 or if it is a different controlled camera making the claim unclear as there may be double antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venetianer et al. (US 2013/0184592 A1) in view of DeAngelis et al. (US 9848172 B2).

Regarding Claims 1, 12, and 13, Venetianer discloses a CRM for a control apparatus to  perform a method, comprising: a processor configured to: group a plurality of objects in a specification area into a plurality of groups of objects based on a distance between a first object of the plurality of objects and a first set of objects of the plurality of objects that is less than a threshold value [Venetianer: ¶ [0076]: A physical distance threshold may be used to determine whether a sample point outside the cluster should belong to the cluster. Thus the clustering process can be described as follows. Given a list of sample points on a Z-plane which are mapped from sample pixels from an image blob, select a first sample and consider it as the first sample cluster. Then iterate through all the remaining sample points. For a given sample point, compute its distance to all the existing blob clusters. If the distance to a cluster is less than a distance threshold predetermined as a parameter, update this cluster by including this sample into the cluster convex hull], and a distance between a second object of the plurality of objects and a second set of objects of the plurality of objects that is less than the threshold value, wherein the first object is different from the second object[Venetianer: ¶ [0076]].
Venetianer may not explicitly disclose control a specific camera of a plurality of cameras such that at least one object in each group of the plurality of groups of objects falls within an angle of view of at least two cameras of the plurality of cameras [although “Control a … camera” may be read broadly to include turning on or operating the camera, which Venetianer inherently discloses, to advance prosecution, DeAngelis is used to disclose what Applicant intends as their invention].
DeAngelis discloses control a specific camera of a plurality of cameras such that at least one object in each group of the plurality of groups of objects falls within an angle of view of at least two cameras of the plurality of cameras [DeAngelis: Claim 42: determining a field of view for each of two cameras for the plurality of tracked objects; evaluating, for each field of view, whether the desired view is obscured by (a) another one of the tracked objects, (b) a static object, or (c) a dynamic object; prioritizing each field of view, wherein priority of obscured fields of view is relatively reduced; selecting, for each of the two cameras, one of the fields of view based upon the step of prioritizing; controlling each of the two cameras to capture image data of the selected fields of view, wherein the steps of determining a field of view, evaluating, prioritizing, selecting, and controlling each of the two cameras are repeated periodically to produce smooth image data].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the camera control of DeAngelis with the clustering of Venetianer in order to ensure better coverage and more efficient use of resources.

Regarding Claim 2, DeAngelis in view of Venetianer disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, DeAngelis in view of Venetianer discloses wherein the at least two cameras include the specific camera [DeAngelis: Claim 42]].

Regarding Claim 3, DeAngelis in view of Venetianer disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, DeAngelis in view of Venetianer discloses wherein the processor is further configured to determine a controlled camera of the plurality of cameras that includes at least one group of the plurality of groups within an angle of view of the controlled camera [DeAngelis: Claim 42]].

Regarding Claim 6, DeAngelis in view of Venetianer disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, DeAngelis in view of Venetianer discloses wherein the processor is further configured to determine allocations of the plurality of cameras that image the plurality of objects based on at least one of a state of a specific object of the plurality of objects or a change in a state of the specific camera of the plurality of cameras [Venetianer: ¶ [0068]: In one embodiment, the depth data 303 is mainly used in step 307 to help the target detection and tracking processes. The inputs to step 307 may be foreground image blobs extracted from the video frames based on change and motion detection. Each image blob may include a group of connected foreground pixels representing all or part of a physical object, or multiple physical objects. A correct understanding on what each image blob represents is important for the overall system performance. The disclosed embodiments use the depth data to help make the correct decision in step 307 regarding which targets to track].

Regarding Claim 10, DeAngelis in view of Venetianer disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, DeAngelis in view of Venetianer discloses wherein the processor is further configured to control at least one of an imaging direction of each camera of the plurality of cameras [Venetianer: ¶ [0072]: For one particular pixel a(x,y) in the image blob 403, the positional direction of the pixel from the camera's point of view 404 can be computed based on its image position (x,y) and the known camera horizontal and vertical field of views. This directional information is then combined with the camera height H, the tilt up angle .alpha., and the pixel depth data d to compute the corresponding 3D location (X, Y, h); and DeAngelis: Col. 6, l. 64 through Col. 7, l. 5: This image data is illustratively shown being output as live feeds (such as signals representing the captured image data), indicated by arrow 105. Cameras 110 are for example each mounted upon a motorized camera control platform that allows remote control of camera functionality (e.g., zoom, brightness, focus, etc.) as well as directional positioning (e.g., forward, backward and lateral motion, along with pan and tilt) of the camera] or one of magnification or reduction of an object of the plurality of objects captured by each camera of the plurality of camera [Venetianer: ¶ [0073]: Thus pixel sampling may be performed for each frame and within each image blob to further reduce the computational complexity); and DeAngelis: Col. 6, l. 64 through Col. 7, l. 5].

Regarding Claim 11, DeAngelis in view of Venetianer disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, DeAngelis in view of Venetianer discloses wherein the processor is further configured to control a position of the specific camera [DeAngelis: Col. 6, l. 64 through Col. 7, l. 5].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis in view of Venetianer as applied to claim 3 above, and further in view of Foltin (US 2014/0219506 A1).

Regarding Claim 4, DeAngelis in view of Venetianer disclose(s) all the limitations of Claim 3, and is/are analyzed as previously discussed with respect to that claim.
DeAngelis in view of Venetianer does not explicitly disclose wherein the determination of the controlled camera is based on a degree of concentration of objects of the at least one group.
However, Foltin discloses wherein the determination of the controlled camera is based on a degree of concentration of objects of the at least one group [Foltin: ¶ [0065] through ¶ [0097]: For the combination of objects to form object groups, a combination of attributes of various objects with one another is calculated to form a group (cluster). The following parameters may be named as examples for the parameters considered for the object grouping:… object density in the object group (number of objects per area of the group)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image processing of DeAngelis in view of Venetianer with the parameter based clustering of Foltin in order to better organize objects.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis in view of Venetianer as applied to claim 6 above, and further in view of Zerfass et al. (US 9843718 B2).

Regarding Claim 7, DeAngelis in view of Venetianer disclose(s) all the limitations of Claim 6, and is/are analyzed as previously discussed with respect to that claim.
DeAngelis in view of Venetianer does not explicitly disclose wherein the processor is further configured to: compute an evaluation value of each of the allocations based on at least one of the state of the specific object or the change in the state of the specific camera of the plurality of cameras; and determine the specific camera such that the computed evaluation value is highest.
However, Zerfass discloses wherein the processor is further configured to: compute an evaluation value of each of the allocations based on at least one of the state of the specific object or the change in the state of the specific camera of the plurality of cameras; and determine the specific camera such that the computed evaluation value is highest [Zerfass: Col. 4, l. 60 through Col. 6, l. 4: In addition, the selection set determining unit may be configured to perform a threshold value test when none of the elements contained in the object set are included by exactly one of the complete graphs contained in the graph set. Thus, the selection set determining unit may be configured to perform either a first selection algorithm when the result of the threshold value test is that a number of the complete graphs contained in the graph set is greater than a predetermined threshold value, or else to execute a second, different selection algorithm when the result of the threshold value test is that the number of the complete graphs contained in the graph set is smaller than or equal to the predetermined threshold value. Additionally, the selection set determining unit may be configured to add, when executing the first selection algorithm or the second selection algorithm, at least one of the complete graphs of the graph set to the selection set.

(22) In another embodiment, the selection set determining unit may be configured to select, when executing the first selection algorithm, one of the complete graphs of the graph set which has the largest number of elements of all the complete graphs of the graph set].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image processing of DeAngelis in view of Venetianer with the evaluation of Zerfass in order to more accurately group alike objects together, improving clustering and performance.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis in view of Venetianer as applied to claim 1 above, and further in view of Yamada et al. (US 2011/0158478 A1).

Regarding Claim 8, DeAngelis in view of Venetianer disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
DeAngelis in view of Venetianer does not explicitly disclose wherein the plurality of objects is acquired at a time in which the processor is configured to cause each of the plurality of cameras to enter an initial state in which the plurality of cameras captures a whole of the specification area, and the plurality of objects is detected from respective captured images.
However, Yamada discloses wherein the plurality of objects is acquired at a time in which the processor is configured to cause each of the plurality of cameras to enter an initial state in which the plurality of cameras captures a whole of the specification area, and the plurality of objects is detected from respective captured images [Yamada: ¶ [0131]: Firstly, as shown in FIG. 6, when electricity is supplied to the HMD 1, the control part 110 performs the initial setting (step S11).  In this process, the control part 110 executes the RAM access permission, the initialization of a working area and the like.  Particularly, in an initial state, the control part 110 sets the whole imaging area A imaged by the imaging unit 201 as the selection range of the identifying objects about which associated information is displayed].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the object tracking of DeAngelis in view of Venetianer with the initial wide view state of Yamada in order to ensure all objects that could be captured are captured, improving effectiveness and overall user experience.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis in view of Venetianer and Yamada as applied to claim 8 above, and further in view of Knowles et al. (US 5742043).

Regarding Claim 9, DeAngelis in view of Venetianer and Yamada disclose(s) all the limitations of Claim 8, and is/are analyzed as previously discussed with respect to that claim.
DeAngelis in view of Venetianer and Yamada may not explicitly disclose wherein, based on a determination that a position of at least one of the plurality of objects is not detected from a captured image acquired from each of the plurality of cameras, the processor is further configured to cause each camera of the plurality of cameras to enter the initial state.
However, Knowles discloses wherein, based on a determination that a position of at least one of the plurality of objects is not detected from a captured image acquired from each of the plurality of cameras, the processor is further configured to cause each camera of the plurality of cameras to enter the initial state [Knowles: Col. 5, ll. 5-12: In State R, the system discontinues scanning, photoreceiving and bar code presence detection functions under the control of third control means 13, and continues to sense the presence of the object in the scan field until the object is removed therefrom.  When the presence of the object is no longer detected within the scan field, then the system undergoes State Transition S, returning the system to initial State A].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the object tracking of DeAngelis in view of Venetianer and Yamada with the return to an initial state of Knowles in order to ensure the best accuracy of object tracking as objects move around, improving overall user experience.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482